NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  LARY E. GRIMES,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7080
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-1841, Judge Lawrence B.
Hagel.
               ______________________

             Decided: September 13, 2013
               ______________________

   LARY E. GRIMES, of Garden City, Michigan, pro se.

    JOSHUA A. MANDLEBAUM, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were DAVID J. BARRANS, Deputy
2                                        GRIMES   v. SHINSEKI



Assistant General Counsel, and CHRISTINA L. GREGG,
Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

    Before RADER, Chief Judge, PROST, and REYNA, Circuit
                          Judges.
PER CURIAM.
    Lary E. Grimes appeals from an order of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming a decision of the Board of Veterans
Appeals (“Board”) that dismissed his claim that an earlier
Board decision contained clear and unmistakable error
(“CUE”). Because we are without appellate jurisdiction to
review the types of challenges Mr. Grimes raises on
appeal, we dismiss the appeal.
                       BACKGROUND
    Mr. Grimes served in the United States Air Force
from October 1970 to June 1974. Upon discharge from
service, he applied for disability compensation for injuries
sustained as a result of a raid in his barracks by security
police while he was stationed in Germany in 1973. He
received a 10% disability rating for a fracture in his left
wrist.
    In March 1977, Mr. Grimes sought an increased
disability rating for his left wrist and sought service
connection for heart and psychiatric conditions. In No-
vember 1977, a Regional Office (“RO”) of the U.S. De-
partment of Veterans Affairs denied all three requests.
On appeal, the Board affirmed the RO’s denials in a
decision dated November 19, 1980 (“1980 Board Deci-
sion”). At the time—prior to November 18, 1988—
claimants for veterans benefits were precluded from
seeking review of Board decisions, and thus that decision
became final.
GRIMES   v. SHINSEKI                                       3



    In September 1990, Mr. Grimes sought to reopen his
claim for service connection for his psychiatric condition.
After some back and forth, in December 1994, the Board
concluded that Mr. Grimes was entitled to reopen the
claim, and remanded his claim to the RO for additional
development and adjudication. However, the RO contin-
ued to deny the claim, and Mr. Grimes appealed the
denial to the Board.
     In a decision dated March 5, 1999, the Board directed
the RO to grant Mr. Grimes service connection for his
psychiatric condition and to increase the disability rating
for his left wrist. On remand, the RO implemented the
Board’s decision and assigned a 10% disability rating for
Mr. Grimes’s psychiatric condition, effective September
1990, and increased the disability rating to 30% for his
left wrist, effective August 1990.
    Mr. Grimes appealed to the Board, seeking a higher
rating and an earlier effective date for his disabling
conditions. He also filed a request for revision of the 1980
Board Decision on the basis of CUE. He alleged CUE in
the Board’s denial of service connection for his psychiatric
condition and denial of a disability rating in excess of 10%
for his left wrist. In a January 18, 2000 decision, the
Board found no CUE in the 1980 Board Decision with
respect to the denial of service connection for “psychoneu-
rosis.” However, with respect to the disability rating for
Mr. Grimes’s left wrist, the Board referred the matter
back to the RO to adjudicate issues necessary to the
Board’s consideration of Mr. Grimes’s CUE challenge.
    Mr. Grimes appealed the Board’s January 2000 deci-
sion. The Veterans Court vacated the decision and re-
manded the case for readjudication on March 20, 2002
(“2002 Veterans Court Decision”), finding the January 18,
2000 Board decision to be inadequate in its statement of
reasons to support a finding of no CUE.
4                                         GRIMES   v. SHINSEKI



     On July 26, 2002, the Board issued two decisions on
remand. The first decision found (1) no CUE in the 1980
Board Decision with respect to the denial of service con-
nection for Mr. Grimes’s psychiatric condition, and (2)
CUE in the 1980 Board Decision in the denial of an in-
creased disability rating for the fracture in Mr. Grimes’s
left wrist. Subsequently, the Board revised and increased
Mr. Grimes’s disability rating for his left wrist to 20%, for
the period between November 1980 and September 1990.
The second decision addressed issues not germane to the
current appeal, such as whether CUE exists in certain
rating decisions from the 1970s and entitlements to
earlier effective dates for post-traumatic stress disorder
and a left elbow injury, but did increase Mr. Grimes’s left
wrist disability rating to 20% from June 1974 to August
1990, and to 30% thereafter.
    Mr. Grimes sought review of those decisions, plus a
third Board decision issued on October 23, 2002 that
assigned a 100% rating for his psychiatric condition,
effective September 2002, but denied a disability rating
greater than 10% for any period prior. On September 29,
2006, the Veterans Court issued a decision (“2006 Veter-
ans Court Decision) (1) affirming the first July 26, 2002
Board decision that the 1980 Board Decision did not
contain CUE with respect to the denial of service connec-
tion for Mr. Grimes’s psychiatric condition; (2) affirming
the Board’s finding that Mr. Grimes was not entitled to an
effective date earlier than September 1990 for his psychi-
atric condition; (3) remanding to the Board the determi-
nation of a disability rating for Mr. Grimes’s psychiatric
condition between September 1990 and September 2002;
(4) deeming as abandoned any argument that the 1980
Board Decision contained CUE with respect to the disabil-
ity rating for Mr. Grimes’s left wrist, and disposing of
other issues not on appeal.
    Following remand from the Veterans Court, on July
27, 2007, the Board rated Mr. Grimes’s psychiatric condi-
GRIMES   v. SHINSEKI                                      5



tion as 100% disabling between September 1990 and
September 2002. Thus, Mr. Grimes had no reason to
appeal that favorable decision on remand to the Veterans
Court. However, it is worth noting that Mr. Grimes also
did not appeal the 2006 Veterans Court Decision for
further review by us.
    Instead, still displeased with the 1980 Board Decision,
Mr. Grimes attempted to modify that decision based on
CUE once again. During a January 2010 videoconference
hearing before the Board on an entirely separate issue of
whether his disability compensation should be reduced
while he was incarcerated for a felony, Mr. Grimes
launched a collateral attack of the 1980 Board Decision as
containing CUE, seemingly based on new grounds. The
Board treated the attack as a motion to revise the 1980
Board Decision on the basis of CUE, and thereafter al-
lowed Mr. Grimes to submit additional evidence and
argument to support the motion.
    In May 2010, the Board issued a decision (“2010
Board Decision”) denying and dismissing with prejudice
Mr. Grimes’s various assertions of CUE in the 1980 Board
Decision. The Board denied the motion with respect to
Mr. Grimes’s arguments based on allegedly “new” evi-
dence that was not considered or discussed by the Board
in rendering the 1980 Board Decision. The Board found
that this evidence would not have altered the outcome of
Mr. Grimes’s claim, and thus would not constitute CUE.
The Board dismissed with prejudice the rest of the allega-
tions Mr. Grimes advanced, finding that identical argu-
ments had been previously determined not to be CUE by
the Board and affirmed by the Veterans Court in two
separate decisions in 2002 and 2006. The Board found
that the 1980 Board Decision could not be reviewed again
on the same grounds.
   Mr. Grimes appealed the 2010 Board Decision to the
Veterans Court, challenging the Board’s determination of
6                                        GRIMES   v. SHINSEKI



one issue: CUE. In a decision dated February 15, 2013
(“2013 Veterans Court Decision”), the Veterans Court
found that (1) as a matter of law, only one CUE challenge
is permitted for each claim decided in a Board decision,
and thus Mr. Grimes was precluded from raising addi-
tional CUE challenges to the 1980 Board Decision with
respect to his psychiatric condition; and (2) to the extent
Mr. Grimes sought to challenge previous decisions by the
Veterans Court, it lacked jurisdiction to consider those
claims. The Veterans Court then modified the 2010
Board Decision to reflect that all of Mr. Grimes’s allega-
tions of CUE with respect to the 1980 Board Decision
were dismissed with prejudice—rather than denied on the
merits—in accordance with Hillyard v. Shinseki, 24 Vet.
App. 343 (2001), aff’d, 695 F.3d 1257 (Fed. Cir. 2012).
Finally, the Veterans Court affirmed the 2010 Board
Decision as modified, and entered judgment. This timely
appeal followed.
                       DISCUSSION
    This court’s review of Veterans Court decisions is
strictly limited by statute. Under 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the [Veter-
ans] Court in making the decision.” We review a statuto-
ry interpretation by the Veterans Court de novo. Cayat v.
Nicholson, 429 F.3d 1331, 1333 (Fed. Cir. 2005). Howev-
er, we may not review findings of fact or application of
law to the facts, except to the extent that an appeal
presents a constitutional issue. 38 U.S.C. § 7292(d)(2).
    To the extent we have jurisdiction, we set aside Vet-
erans Court interpretations only when they are arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law; contrary to constitutional right,
power, privilege, or immunity; in excess of statutory
GRIMES   v. SHINSEKI                                        7



jurisdiction, authority, or limitations, or in violation of a
statutory right; or without observance of procedure re-
quired by law. 38 U.S.C. § 7292(d)(1).
     Giving Mr. Grimes’s informal briefing the broadest
latitude, we identify four issues as constituting Mr.
Grimes’s bases for this appeal: (1) the Veterans Court
misinterpreted Mr. Grimes’s underlying appeal as a
motion to revise the 1980 Board Decision based on CUE,
when it was actually a challenge to the 2006 Veterans
Court Decision; (2) the Veterans Court, in the 2006 Veter-
ans Court Decision, erroneously found that Mr. Grimes
abandoned his CUE challenge to the 1980 Board Decision
with respect to the disability rating for his left wrist; (3)
the Veterans Court incorrectly affirmed the dismissal of
Mr. Grimes’s new CUE theories in the 2013 Veterans
Court Decision because Hillyard and res judicata should
not apply; and (4) the Board’s failure to “expeditiously”
comply with the remand order in the 2002 Veterans Court
Decision violated his constitutional right to due process.
    The first and second issues on appeal both relate to
the 2006 Veterans Court Decision. The Veterans Court
derives its authority to hear appeals from statute. Under
38 U.S.C. § 7252, its jurisdiction is strictly limited to the
review of decisions by the Board. The Veterans Court
found that because the substance of Mr. Grimes’s claims
did not relate to the Board decision on appeal, it lacked
jurisdiction to consider those claims. Because that deter-
mination by the Veterans Court is factual in nature and
did not involve the interpretation or validity of a statute,
we also lack jurisdiction to revisit it. In addition, we lack
jurisdiction to review Veterans Court decisions, such as
the 2006 Veterans Court Decision, that are not timely
appealed to us. 38 U.S.C. § 7292(a).
    With respect to the third issue on appeal, Federal Cir-
cuit precedent held that only one CUE challenge is per-
mitted to a Board decision on any given disability claim.
8                                        GRIMES   v. SHINSEKI



Hillyard, 695 F.3d at 1260. Indeed, it would be “clearly
important that a moving party carefully determine all
possible bases for CUE before he or she files a motion . . .
[because] subsequent motions . . . would be dismissed
with prejudice.” Id. at 1259 (quoting 63 Fed. Reg. 27, 538
(proposed May 19, 1998) (codified at 38 C.F.R. pt. 20)).
Applying the law to the facts of Mr. Grimes’s claim, the
Veterans Court found that Mr. Grimes is precluded from
raising any additional assertions of CUE in the 1980
Board Decision. Although Mr. Grimes has attempted to
create an issue of legal interpretation here, the challenged
finding of preclusion by the Veterans Court is factual in
nature and does not involve the validity or interpretation
of a statute or regulation. As such, we are without appel-
late jurisdiction to consider this issue.
    Finally, Mr. Grimes asserts that he has been deprived
of due process because the Board failed to accord “expedi-
tious treatment” to his claim on remand by the 2002
Veterans Court Decision as required under 38 U.S.C.
§ 7112. As previously stated, we have jurisdiction to
consider constitutional challenges.        See 38 U.S.C.
§ 7292(d)(2). However, Mr. Grimes has neither provided
facts to substantiate his arguments, nor do we glean any
basis for his assertion in the record. To the contrary, the
Board responded to the remand order on July 26, 2002—
only four months after the Veterans Court’s decision
dated March 20, 2002, and found that there was no CUE
in the 1980 Board Decision. Thus, Mr. Grimes’s assertion
of a due process violation consists of no more than factual
disagreement with the decisions of the Veterans Court
and the Board. Merely attaching a constitutional label to
a non-constitutional challenge does not suffice to create
appellate jurisdiction. See Helfer v. West, 174 F.3d 1332,
1335 (Fed. Cir. 1999) (holding that a claim that is consti-
tutional in name only does not create jurisdiction over an
appeal from the Veterans Court); Livingston v. Derwinski,
959 F.2d 224, 225 (Fed. Cir. 1992) (“[T]he mere recitation
GRIMES   v. SHINSEKI                                         9



of a basis for jurisdiction by [a] party . . . is not control-
ling; we must look to the true nature of the action.”).
     Accordingly, because we may not review the types of
challenges raised here, we dismiss Mr. Grimes’s appeal
for lack of appellate jurisdiction.
                       DISMISSED
                           COSTS
    Each party shall bear its own costs.